Citation Nr: 9918692	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  90-05 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
rheumatoid arthritis with synovitis of the left hip for the 
period from December 19, 1988 to February 10, 1997.

2.  Entitlement to an evaluation in excess of 30 percent for 
rheumatoid arthritis with synovitis of the left hip resulting 
in a total hip replacement, for the period since July 1, 
1998. 

3.  Entitlement to an increased evaluation for rheumatoid 
arthritis of the right shoulder, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.



ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Associate Counsel


INTRODUCTION

The veteran had active service from November 1947 to November 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1989 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  The case was remanded by the Board in June 
1991, November 1993, and May 1997. 

This final decision is limited to the issue of entitlement to 
an evaluation in excess of 20 percent for the veteran's left 
hip disability for the period from December 19, 1988 to 
February 10, 1997.  The issues of entitlement to increased 
ratings for his current left hip and right shoulder 
disabilities are addressed in the remand portion of the 
decision. 


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's claim involving the appropriate rating to be 
assigned for his left hip disability for the period from 
December 19, 1988 to February 10, 1997 has been obtained.

2.  The manifestations of the veteran's rheumatoid arthritis 
with synovitis of the left hip for the period from December 
19, 1988 to February 10, 1997 included complaints of severe 
pain and limitation of function, with objective findings of 
markedly limited motion, but without findings of any active 
rheumatoid arthritis disease process.

3.  The veteran's left hip disability resulted in marked 
disability for the period from December 19, 1988 to February 
10, 1997.  


CONCLUSION OF LAW

The assignment of a 30 percent disability evaluation for 
rheumatoid arthritis with synovitis of the left hip is 
warranted for the period from December 19, 1988 to February 
10, 1997.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.71a, Code 5255 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased evaluation for his 
service-connected left hip disability for the period from 
December 19, 1988 to February 10, 1997.  As a preliminary 
matter, the Board finds that the veteran's claim on this 
issue is plausible and, thus, well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability is a 
well-grounded claim).  The Board is also satisfied that all 
relevant facts have now been properly developed and no 
further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Factual Background

The current claim for an increased evaluation was initiated 
in December 1988.  In accordance with 38 C.F.R. §§ 4.1, 4.2, 
4.41, 4.42 (1998) and Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has reviewed the veteran's service medical 
records as well as all other evidence of record pertaining to 
the history of his service-connected left hip disability.  
The Board has identified nothing in this historical record 
which suggests that the current evidence is not adequate to 
fairly determine the rating to be assigned for this 
disability.

Various treatment records, both VA and private including 
records for treatment the veteran received at an Air Force 
facility subsequent to his retirement, dated from the 1980's 
to 1998, primarily concern treatment for conditions other 
than his left hip.  However, the records show he was seen on 
a number of occasions for complaints of left hip and leg 
pain.  In February 1997, he underwent a left total hip 
replacement.  Hospitalization records show that the veteran 
had a long history of left hip pain that had not responded to 
the use of non-steroidal anti-inflammatory medications or 
corticosteroid injections.  

On an examination for VA in January 1990, the veteran 
reported that his main problem was with his left hip and that 
range of motion seemed to have been diminished due to severe 
pain.  It was noted that the veteran had been diagnosed 
during service with rheumatoid arthritis based on positive 
blood test.  However, it was said that he had never been 
treated for rheumatoid arthritis with gold or second line 
drugs and he had not developed any joint deformities 
consistent with rheumatoid arthritis.  He had had extensive 
joint disease, however, probably related to degenerative 
arthritis involving the left hip.  It was further noted that 
he had been evaluated at the VA facility in Loma Linda, 
California four times, the first two times being told he 
needed a left total hip replacement and then being told that 
he needed a back operation.  Examination found he walked with 
a limp favoring the left hip and leg, and straight leg 
raising was positive on the left, 80 percent.  Examination of 
the left hip found there was severe pain in the groin and in 
the low back with any attempt at motion and it was markedly 
restricted.  No specific range of motion findings were 
reported.  Diagnoses included left hip pain and that it had 
been difficult to determine whether it was from the left hip 
and left lower back but he had markedly decreased range of 
motion of the left hip and that it might well be from the hip 
joint.  It was further noted that x-rays of the left hip were 
not available for review but, if x-ray revealed severe 
degenerative changes, he might be a candidate for a left 
total hip replacement.  It was said that other causes for 
left hip pain would have to be ruled out and he may need an 
MRI of the left hip.  The examiner also suggested repeat 
rheumatoid factor.  An addendum to the examination report 
noted that subsequent x-ray examination revealed a large spur 
inferiorly, but the ball of the femur looked very good as did 
the joint space in general.  It was stated that the examiner 
did not think the veteran needed a total hip replacement as 
the rest of the acetabulum and the femoral head looked very 
good. 

The veteran underwent a special orthopedic examination for VA 
in early August 1991.  The veteran reported that his left hip 
caused him problems.  He could not sleep, he had difficulty 
arising from a chair, and he had loss of motion.  Examination 
of the left hip found he could flex to 120 degrees, 
externally rotate to 30 degrees, and internally rotate to 10 
degrees.  There was no discussion of any effect the veteran's 
complaints of pain may have had on his range of motion.  It 
was noted that the examiner was not sure whether the veteran 
was fully cooperative on his left hip motion, because he was 
observed flexing his left hip to 135 degrees while dressing.  
It was reported that x-ray examination films of the left hip, 
dated August 1991, revealed slight degenerative changes 
anteriorly and laterally, but minimal.  He had a fairly well 
preserved hip joint.  The diagnoses included alleged 
rheumatoid arthritis, remotely in the past, and that the 
peripheral joints appeared fairly normal on examination.  The 
examiner commented that he did not really find any pronounced 
evidence of rheumatoid arthritis, but that the veteran needed 
to have additional, more current testing.

The veteran also underwent a special rheumatology examination 
in late August 1991 for VA.  It was reported that examination 
found both hips could flex to 120 degrees and internally 
rotate from 0 to 5 degrees.  Left hip external rotation was 
reduced at 0 to 20 degrees.  There was no discussion of any 
effect the veteran's complaints of pain may have had on his 
range of motion.  Testing found rheumatoid factor was normal 
or negative.  It was stated that left hip x-rays failed to 
show advanced degenerative changes, but that the veteran's 
symptoms persisted at that site, supported by reduced joint 
motion on physical examination.  

The report of an April 1993 examination for VA noted the 
veteran was limping on his left hip and using crutches.  
Examination of the hips revealed restricted motion, 
especially on the left.  It was reported that the left hip 
could flex to 90 degrees, external rotation was to 25 
degrees, and internal rotation was about 10 degrees.  There 
was no discussion of any effect the veteran's complaints of 
pain may have had on his range of motion.  Straight leg 
raising could be carried to 60 degrees on the left, which 
caused some back pain with no true sciatica.  The diagnoses 
included degenerative arthritis of the left hip which needed 
further evaluation.  It was stated that the examiner felt the 
veteran needed x-rays of the left hip to determine the status 
of his arthritis and that he might need a total hip 
replacement. 

The report of a special rheumatology examination for VA in 
June 1995, noted the veteran's left hip was quite limited 
with severe pain in the groin.  No specific range of motion 
findings were reported.  The diagnoses included left hip 
pain, probably degenerative arthritis.  It was stated that 
the examiner doubted the veteran had rheumatoid arthritis, 
since his recent rheumatoid factor was negative. 

In a rating decision in December 1997, the service connected 
left hip disability was assigned a 100 percent evaluation 
from February 11, 1997 and a 30 percent evaluation from July 
1, 1998.
  

Analysis

VA determines disability evaluations through a schedule of 
ratings which is based on the average impairment of earning 
capacity resulting from specific service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In a 
case such as this involving rheumatoid arthritis, the VA 
rates any disability according to whether the rheumatoid 
arthritis is an active disease process or based upon the 
chronic residuals.  In order to qualify for a higher 
evaluation than he is currently assigned, the veteran must 
have a disability which more nearly approximates the criteria 
required for the next higher evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7. 

Diagnostic Code 5002 provides for either a 40 or 20 percent 
disability evaluation for rheumatoid arthritis as an active 
process depending upon the severity of the symptoms.  For 
chronic residuals such as limitation of motion or ankylosis, 
rheumatoid arthritis is to be rated under the appropriate 
diagnostic codes for the specific joints involved.  38 C.F.R. 
§ 4.71a, Code 5002 (1998).

The evidence of record does not show that the veteran had an 
active rheumatoid arthritis disease process during the period 
in question.  Thus, his disability was properly evaluated 
based upon residuals under Diagnostic Code 5255 which covers 
impairment of the femur impacting on the hip.  The rating 
schedule provides that moderate disability of the hip is 
rated as 20 percent disabling and marked disability of the 
hip is rated at 30 percent.  38 C.F.R. § 4.71a, Code 5255.

Various examinations have shown that the veteran had 
consistent complaints of pain and limitation in the left hip 
during the period of time at issue.  On examination in 
January 1990, he was reported to have severe pain and motion 
in the left hip was described as markedly restricted.  His 
complaints continued and he eventually had a left total hip 
replacement in February 1997.  Thus, after reviewing the 
record and considering the requirement that, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating and 
resolving all doubt in the veteran's favor, the Board 
concludes that the veteran's left hip disability resulted in 
marked disability and that a rating of 30 percent was 
warranted for the period from December 19, 1988 to February 
10, 1997.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 
4.71a, Code 5255.  However, the Board finds that the 
veteran's left hip disability does not met or approximate the 
criteria for an evaluation in excess of 30 percent, as the 
evidence does not show that he had any active rheumatoid 
arthritis disease process during the period in question.    

In reaching this decision, the Board has considered the 
complete medical history of the disability in question as 
well as the current manifestations and the effect the 
disability may have on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2.




ORDER

Entitlement to an increased evaluation to 30 percent for 
rheumatoid arthritis with synovitis of the left hip for the 
period from December 19, 1988 to February 10, 1997 is 
granted.  The appeal is allowed to the extent indicated, 
subject to the laws and regulations governing the payment of 
monetary benefits.


REMAND

The veteran contends that his service-connected left hip and 
right shoulder disabilities result in pain and limitation 
that is more severe than reflected by the currently assigned 
disability ratings.  The veteran's representative, in June 
1999, submitted copies of recent treatment records for 
treatment received in March and April 1999 at Nellis Air 
Force Base and has requested that these records, as well as 
additional records for treatment received at the VA Medical 
Center in Las Vegas, Nevada be considered in connection with 
the appeal.  It was further indicated that the veteran has 
been advised that he faces a possible second surgery on his 
left hip.

Additionally, the Board notes that this case was most 
recently remanded in May 1997, in order to afford the veteran 
a VA orthopedic examination to determine the extent and 
severity of both his right shoulder and left hip 
disabilities.  While the Board acknowledges the RO scheduled 
the veteran for an examination in September 1997, 
unfortunately, the report of this examination is also 
inadequate because, while the examination report noted pain 
in the veteran's left hip, there was no discussion by the 
examiner of any functional limitation due to pain which may 
have been present and no discussion of the effects of the 
reported increases in pain or flare-ups resulting from 
activity, as required by the Board's May 1997 remand.  Also, 
the examination report was limited to the veteran's left hip 
and did not report findings relating to his right shoulder.  
(The Board notes that there is apparently a portion of the 
examination report missing between the bottom of page four 
and the top of page five)  Accordingly, further development 
is in order.

In the recent case of Stegall v. West, 11 Vet. App. 268, 270-
71 (1998), the United States Court of Appeals for Veterans 
Claims (the Court) held:

[A] remand by this Court or the Board 
imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure 
compliance with the terms of the remand, 
either personally or as [ ] "the head of 
the Department."  38 U.S.C. § 303.  It 
matters not that the agencies of original 
jurisdiction as well as those agencies of 
the VA responsible for evaluations, 
examinations, and medical opinions are 
not under the Board as part of a vertical 
chain of command which would subject them 
to the direct mandates of the Board.

The VA has a duty to assist the appellant in the development 
of facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  

Accordingly, given that the May 1997 remand instructions were 
not complied with the Board must remand the claim with the 
instructions detailed below:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment since July 1998 for the 
disabilities at issue.  When the 
requested information and any necessary 
authorizations are received, the RO 
should attempt to obtain copies of all 
records which have not already been 
obtained.

2.  When the above development has been 
completed, the RO should schedule the 
veteran for a VA orthopedic examination 
to determine the current nature and 
severity of both his right shoulder and 
left hip conditions.  All necessary tests 
and studies should be accomplished, and 
all clinical manifestations should be 
reported in detail.  The examiner should 
identify the limitations imposed by the 
disabling conditions, viewed in relation 
to the medical history, considered from 
the point of view of the veteran working 
or seeking work, with a full description 
of the effects of disability upon his 
ordinary activity.  An opinion should be 
provided regarding whether pain 
significantly limits functional ability 
during flare-ups or with extended use.  
Voyles v. Brown, 5 Vet. App. 451, 453 
(1993).  It should be noted whether the 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran.  The examiner 
should indicate whether the affected 
joints exhibit weakened movement, excess 
fatigability, or incoordination.  Lathan 
v. Brown, 7 Vet. App. 359 (1995); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The claims file, including a copy of this 
REMAND, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.

3.  After completion of the above, the RO 
should review the record and again 
readjudicate the veteran's claims of 
entitlement to increased ratings for his 
right shoulder and left hip disabilities.  

Following review, if any determination made remains 
unfavorable to the appellant, a supplemental statement of the 
case which sets forth the evidence received since the most 
recent statement of the case should be issued to the 
appellant and his representative.  They should be given the 
appropriate period of time in which to respond.  Thereafter, 
the case should be returned to the Board for further 
consideration, if in order.  The purposes of this remand are 
to obtain additional medical information and afford the 
appellant due process.  No action is required of the 
appellant until he receives further notice. 

The Board notes that the veteran's current claims have been 
pending since 1988.  Thus, these claims must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals


 

